DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson et al (U.S. Patent Application Publication Number: US 2017/0189227 A1, hereinafter “Brunson”).
 Regarding claims 1-3, Brunson teaches an iontophoresis-based patch type skin care device for allowing a functional substance for skin care to be absorbed into a user's skin by iontophoresis (e.g. [0001], [0200],[0201], Fig.6C) the iontophoresis- based patch type skin care device (Note: the claim as recited does not recite that the patch is part of the device in the body of the claim and therefore Brunson teaches the claim as recited) comprising: 
a skin care device body (e.g. 110,112 Fig. 1C) configured to generate power to cause the iontophoresis, wherein the skin care device body includes: 
a body having an interior space; a power circuit provided i201n the interior space (i.e. device head/handle subsystem, the power circuit including a power unit configured to generate the power for the iontophoresis and one or more electrodes to which the power is applied (e.g. 210 Fig. 2C); and 
a bridge (i.e. end effector, e.g. 120 Fig.3D, [0025]) provided so as to be combinable with the body (e.g. Fig. 1C) and configured to receive the power through the one or more electrodes (i.e.  power is supplied from the power supply in the device head/handle subsystem to the electrodes in the end effector electrical subsystem e.g. Fig.2C, [0110]), and wherein the bridge includes: a bridge body provided so as to be combinable with the body ( i.e. end effector has a central portion, [0025], [0085]) ; and a plurality of bridge legs ( i.e. three arms e.g. [0025], Fig 3A-C)arranged along a circumferential direction of the bridge body and formed of a conductive material and the plurality of bridge legs are configured to receive the power through the one or more electrodes  and the bridge body is implemented with an insulator to electrically isolate the plurality of bridge legs (Note: each of the arms connect to an electrode and therefore necessarily have a conductive material to connect to the electrodes) .  


Regarding claim 18, Brunson teaches a switching unit configured to sequentially switch polarities of power applied to the plurality of bridge legs (e.g. [0109]).  
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (U.S. Patent Number: US 6687536 B1, hereinafter “Beck”).


Regarding claim 1, Beck teaches an iontophoresis-based patch type skin care device for allowing a functional substance for skin care to be absorbed into a user's skin by iontophoresis (e.g. Abstract, 10 Figs. 1 a, b, col 1 lines 9-11), the iontophoresis- based patch type skin care device comprising: 
a skin care device body configured to generate power to cause the iontophoresis (e.g. 14 Figs. 1,2, col. 3 lines 40-54), wherein the skin care device body includes: 
a body (i.e. power source 14 Figs. 1-3) having an interior space; 
a power circuit (i.e. dose control means and battery e.g. 62,60 Fig. 1, col. 3 lines 40-43)   provided in the interior space, the power circuit including a power unit configured to generate the power for the iontophoresis and one or more electrodes (i.e. leads e.g. 24, 25 Fig.2 col 3 lines 55-58 Note: Upon review of the applicant’s specifications, applicant discloses that the claimed “electrodes” are the contact points between the circuitry and the bridge) to which the power is applied; and 
a bridge (i.e. means for facilitating mating engagement of the electrode assembly 12 and the power source 14 e.g. 16 Fig 8, col. 3 lines 43-44) provided so as to be combinable with the body and configured to receive the power through the one or more electrodes (e.g. 24, 25 Fig.3, col. 4 lines 2-5) and wherein the bridge includes: 
a bridge body (e.g. 21 Figs.1,2, 4, 7, 8, the part of 21 around the central region 31 comprising 81-86, 91, 83, 95 is considered as the bridge body as seen in Fig. 8 and 4) provided so as to be combinable with the body (i.e. power source 14 Figs. 1-3); and 
a plurality of bridge legs (i.e.  81 comprises electrodes 27 and 29 Figs. 1a, b, 8 and 2) arranged along a circumferential direction of the bridge body (Note: the bridge legs extends circumferentially in two directions from the bridge body as discussed above) and formed of a conductive material (e.g. Col. 4 lines 5-10).  
Regarding claim 2, Beck teaches the plurality of bridge legs (i.e.  81 comprises electrodes 27 and 29 Figs. 1a, b, 8 and 2) are configured to receive the power through the one or more electrodes (i.e. leads 24, 25 are connected to the bridge legs which comprise electrodes 27 and 29 e.g. Fig.2, 8 col 3 lines 55-58). 
Regarding claim 3, Beck teaches the bridge body is implemented with an insulator to electrically isolate the plurality of bridge legs (e.g. Col. 3 lines 58-61).  
Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (U.S. Patent Number: US 6687536 B1, hereinafter “Beck”) in view of Yoo et al (U.S. Patent Application Publication Number: US 2017/0095660 A1, hereinafter “Yoo”) OR Mann et al (U.S. Patent Application Publication Number: US 2014/0135679 A1, hereinafter “Mann”).
Regarding claim 4, Beck teaches pads (i.e. electrode pads e.g. 26, 28Figs 2, 7, 8) that comprise material capable of absorbing and controllably releasing fluid (i.e. medicament or beneficial agent) through iontophoresis (e.g. Col. 3 lines 55 -67). They do not specifically teach that the and therefore they teach at least one conductive patch containing the functional substance for the skin care and having conductivity, the conductive patch being provided so as to be detachable from the user's skin and is supported between the body and the plurality of bridge legs.  They do not specifically teach that the conductive patch is a single patch supported between the body and the plurality of bridge legs.  Yoo teaches an iontophoretic device (e.g. Abstract) and also teaches that it is well known to have a single conductive patch (i.e. drug pad e.g. 150 Fig.1) extending across the device with two separate portions (e.g.  151 Fig. 10). Similarly Mann also teaches an iontophoretic device (e.g. Abstract) and also teaches that it is well known to have a single conductive patch (i.e. reservoir holder e.g. 26 Fig.2) extending across the device with two separate portions (e.g.  151 Fig. 10). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the conductive patch  of Beck to be a single patch supported between the body and the plurality of bridge legs as taught by Yoo or Mann’s single conductive patches across the two separate portions in order to provide the predictable results of making the device more user friendly and easy to apply and remain stable at the target location.  
Regarding claim 5, Beck in view of Yoo OR Mann teaches the invention as claimed and Beck further teaches that the wherein the power is transferred to the conductive patch through the plurality of bridge legs( (i.e. 81 comprises electrodes 27 and 29 Figs. 1a, b, 8 and 2) arranged along a circumferential direction of the bridge body and are formed of a conductive material (e.g. Col. 4 lines 5-10)) and therefore they allow micro-current to flow through the conductive patch, and a potential difference is generated in the user's skin by the micro-current, which flows through the conductive patch, to cause the iontophoresis.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (U.S. Patent Number: US 6687536 B1, hereinafter “Beck”) in view of Brunson et al (U.S. Patent Application Publication Number: US 2017/0189227 A1, hereinafter “Brunson”).
Regarding claim 18, Beck teaches the invention as claimed except for the power circuit further including a switching unit configured to sequentially switch polarities of power applied to the plurality of bridge legs.  Brunson teaches an iontophoretic device (e.g. [0001] Fig.1A-C) comprising three electrodes radially set at the end of three arms circumferentially around a bridge body in a bridge of the device (e.g. Figs. 3A-C) and comprising circuitry configured to provide switchable polarity across each electrode (e.g. [0109]) and therefore they teach the power circuit including a switching unit configured to sequentially switch polarities of power applied to the plurality of bridge legs. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beck to include the switching circuitry as taught by Brunson in order to provide the predictable results of providing a more uniform and effective therapeutic stimulation to the target skin region. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (U.S. Patent Number: US 6687536 B1, hereinafter “Beck”) in view of Cho (U.S. Patent Application Publication Number: US 2004/0260212 A1, hereinafter “Cho”).
Regarding claim 20, Beck teaches the invention as claimed except for the skin care device body further including a charging part provided on one side of the body and wherein the iontophoresis-based patch type skin care device further comprises a charging case configured to charge the skin care device body, and wherein the charging case includes a receiving recess configured to receive the skin care device body and a charger configured to charge, through the charging part, the skin care device body received in the receiving recess. Cho teaches an iontophoresis skin care appliance (e.g. Abstract, Figs. 2 ) comprising a secondary battery  and a charging base (e.g. 12 Fig.2, [0054],[0057])  comprising a recess for receiving the appliance for charging and therefore they teach a skin care device body including a charging part provided on one side of the body and a charging case configured to charge the skin care device body, and wherein the charging case includes a receiving recess configured to receive the skin care device body and a charger configured to charge, through the charging part, the skin care device body received in the receiving recess. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the skin care device body of Beck’s iontophoresis device with a secondary battery and a charging part and a charger with a recess for receiving the charging part of the device  for charging as taught by Cho in order to provide the predictable results of making the device more user friendly so that the device may always be fully charged when the user needs to use the device.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (U.S. Patent Application Publication Number: US 2017/0189227 A1, hereinafter “Brunson”) in view of Cho (U.S. Patent Application Publication Number: US 2004/0260212 A1, hereinafter “Cho”).
Regarding claim 20, Brunson teaches the invention as claimed except for the skin care device body further including a charging part provided on one side of the body and wherein the iontophoresis-based patch type skin care device further comprises a charging case configured to charge the skin care device body, and wherein the charging case includes a receiving recess configured to receive the skin care device body and a charger configured to charge, through the charging part, the skin care device body received in the receiving recess. Cho teaches an iontophoresis skin care appliance (e.g. Abstract, Figs. 2 ) comprising a secondary battery  and a charging base (e.g. 12 Fig.2, [0054],[0057])  comprising a recess for receiving the appliance for charging and therefore they teach a skin care device body including a charging part provided on one side of the body and a charging case configured to charge the skin care device body, and wherein the charging case includes a receiving recess configured to receive the skin care device body and a charger configured to charge, through the charging part, the skin care device body received in the receiving recess. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the skin care device body of Brunson’s iontophoresis device with a secondary battery and a charging part and a charger with a recess for receiving the charging part of the device for charging as taught by Cho in order to provide the predictable results of making the device more user friendly so that the device may always be fully charged when the user needs to use the device.  
Allowable Subject Matter





















Claims 6-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imran et al (U.S. Patent Application Publication Number: US 2013/0023815 A1, hereinafter “Imran”) teaches patch type iontophoretic drug delivery device.
Seitz (U.S. Patent Application Publication Number: US 2010/0137779 A1, hereinafter “Seitz”) teaches patch type iontophoretic drug delivery device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792